            Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

T. ROWE PRICE ASSOCIATES, INC.
100 East Pratt Street
Baltimore, MD 21202,
                                                      Civil Action No. 19-cv-1417
                  Plaintiff,

       v.

L. FRANCIS CISSNA, Director
U.S. Citizenship and Immigration Services
20 Massachusetts Avenue, NW
Washington, DC 20529

KEVIN MCALEENAN, Acting Secretary
U.S. Department of Homeland Security
650 Massachusetts Avenue, NW
Washington, DC 20001

LAURA B. ZUCHOWSKI, Director
U.S. Citizenship and Immigration Services
Vermont Service Center
75 Lower Welden Street
St. Albans, VT 05479,

                  Defendant.


                                        COMPLAINT


                                         Introduction

       1.     Plaintiff T. Rowe Price Associates, Inc. (“T. Rowe Price”) challenges the

unlawful denial of its nonimmigrant petition (EAC-19-063-51454) seeking approval of H-1B

classification on behalf of Mr. Weilian Xu under 8 U.S.C. § 1101(a)(15)(H).

       2.     T. Rowe Price is a wholly owned subsidiary of T. Rowe Price Group, Inc., a

financial services holding company that provides global investment management services

through its subsidiaries to investors worldwide. The group provide an array of U.S. mutual funds,
                Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 2 of 12



separately managed accounts, subadvised funds, and other T. Rowe Price products, including:

collective investment trusts, target date retirement trusts, open-ended investment products

offered to investors outside the United States, and products offered through variable annuity life

insurance plans in the United States. The company derives the vast majority of its consolidated

net revenue and income from investment advisory services provided by Plaintiff T. Rowe Price

and T. Rowe Price International Ltd.

           3.    As described in its initial petition to U.S. Citizenship and Immigration Services

(hereinafter “USCIS” or “the Service”), T. Rowe Price seeks to employ Mr. Xu in the role of

Senior Systems Security Analyst to develop and implement enterprise-wide solutions for

application and systems security. Classified in the “Computer Systems Analyst” occupation

according to the U.S. Department of Labor taxonomy, the minimum requirements of the role

included “[a]ttainment of a Bachelor’s degree or higher in Enterprise Risk Management, or a

related field and related work experience.” See Ex. 1 (December 13, 2018, Employer Support

Letter).

           4.    On March 25, 2019, USCIS denied the H-1B petition. Focused entirely on the

Plaintiff’s stated minimum requirements, the notice concluded, “on the basis of the position’s

educational requirements alone, you have not established that the position is in a specialty

occupation as defined above.” (See Ex. 3 March 25, 2019 Notice from USCIS).

           5.    The denial of the petition by USCIS runs counter to, and fundamentally

disregards, substantial evidence in the record. The decision is arbitrary and capricious and an

abuse of its discretion, and not in accordance with the law.

           6.    T. Rowe Price seeks an order overturning the denial and requiring USCIS to

adjudicate and approve its H-1B nonimmigrant petition.




                                                 -2-
                Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 3 of 12



                                          Jurisdiction and Venue

        7.       This is a civil action brought under 5 U.S.C. §§ 702, 704 of the Administrative

Procedure Act (“APA”). This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question subject matter jurisdiction) and 28 U.S.C. § 1361. This Court also has authority to grant

declaratory relief under 28 U.S.C. §§ 2201–02, and injunctive relief under 5 U.S.C. § 702, and

28 U.S.C. § 1361. The United States waives sovereign immunity under 5 U.S.C. § 702.

        8.       Venue is proper under 28 U.S.C. § 1391(e)(1)(A) as a civil action brought against

officers and agencies of the United States in their official capacities in the district where the

Defendants reside.

                                               Parties

        9.       Plaintiff T. Rowe Price is a Maryland corporation headquartered in Baltimore,

MD.

        10.      Defendant USCIS is a component of the U.S. Department of Homeland Security

(“DHS”), 6 U.S.C. § 271, and an “agency” within the meaning of the APA, 5 U.S.C. § 551(1).

USCIS adjudicates petitions for immigration benefits, and denied the nonimmigrant petition T.

Rowe Price filed on behalf of Mr. Xu.

        11.      Defendant L. Francis Cissna is the Director of USCIS. He has ultimate

responsibility for the denial of T. Rowe Price’s petition and is sued in his official capacity.

        12.      Defendant Kevin McAleenan is the Acting Secretary of DHS, and is sued in his

official capacity.

        13.      Defendant Laura B. Zuchowski is the Director of the Vermont Service Center,

and is sued in her official capacity. She leads the specific office within USCIS that adjudicated

the petition.




                                                 -3-
                 Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 4 of 12



                                           Legal Framework

       14.        The Immigration and Nationality Act (“INA”) provides H-1B classification for

foreign nationals, in pertinent part, “coming temporarily to the United States to perform

services… in a specialty occupation.” 8 U.S.C. § 1101(a)(15)(H).

       15.        A specialty occupation is a position that requires the theoretical and practical

application of a body of highly specialized knowledge, and attainment of a bachelor’s or higher

degree in the specific specialty (or its equivalent) as a minimum for entry into the occupation. 8

U.S.C. § 1184(i)(1).

       16.        DHS regulations define specialty occupation to mean “an occupation which

requires theoretical and practical application of a body of highly specialized knowledge in fields

of human endeavor including, but not limited to, architecture, engineering, mathematics, physical

sciences, social sciences, medicine and health, education, business specialties, accounting, law,

theology, and the arts, and which requires the attainment of a bachelor's degree or higher in a

specific specialty, or its equivalent, as a minimum for entry into the occupation in the United

States.” 8 C.F.R. § 214.2(h)(4)(ii).

       17.        Implementing regulations at 8 C.F.R. § 214.2(h)(4)(iii)(A) further provide that a

position will satisfy the statutory definition of specialty occupation if it meets one of the

following criteria:



                 A baccalaureate or higher degree or equivalent is normally the minimum

                  requirement for entry into the particular position;

                 The degree requirement is common in industry in parallel positions among similar

                  organizations or, in the alternative, an employer may show that its particular




                                                   -4-
                 Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 5 of 12



                  position is so complex or unique that it can be performed only by an individual

                  with a degree;

                 The employer normally requires a degree or equivalent for the position; or

                 The nature of specific duties is so specialized and complex that knowledge

                  required to perform the duties is usually associated with attainment of a

                  baccalaureate or higher degree.



       18.        To perform services in a specialty occupation, a beneficiary must, inter alia , hold

a U.S. bachelor’s or higher degree from an accredited college or university (or a foreign degree

determined to be equivalent) as required by the specialty occupation. 8 C.F.R. §

214.2(h)(4)(iii)(C).

                                          Factual Allegations

       19.        USCIS accepted an H-1B nonimmigrant petition filed by Plaintiff on behalf of

beneficiary Mr. Weilian Xu on December 18, 2018.

       20.        Mr. Xu earned a Master of Business Administration degree in May 2015 from

John Hopkins University. Mr. Xu’s coursework included a formal concentration in Enterprise

Risk Management, which required that he complete a series of classes that qualify him for the

proffered role. These classes included Data Analytics, Cybersecurity, Quantitative Methods,

Business Processes, Optimization Models, Managerial Decision Behavior, and Networked

Organizations. (Ex. 1 at 7).

       21.        As Plaintiff’s support letter describes in detail, the role of Senior Systems

Security Analyst encompasses a range of job duties that includes studying the company’s current

computer/software systems and applications, and designing solutions to help the organization




                                                    -5-
             Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 6 of 12



operate more efficiently and effectively with a minimal degree of risk to the firm. The role

requires a qualified candidate to operate at the intersection of business and information

technology, understand the needs and limitations of both, and act as an intermediary between

technical and business colleagues. (Ex. 1 at 2).

       22.     The company letter further elaborated on the role’s duties in a chart that spanned

nearly six full pages. This chart associated the positon’s day-to-day duties with a percentage of

time spent on each task, then connected each to a list of relevant coursework and skills that

define the nature of this particular “specialty occupation” within the Computer Systems Analyst

occupation generally. (Ex. 1 at 2-7).

       23.     USCIS issued a Request for Evidence (“RFE”) on January 8, 2019, challenging

the qualifications of the position as one that requires at least a bachelor’s degree, or equivalent,

in a specific specialty. See Ex. 2 (January 8, 2019 Notice from USCIS). The RFE did not call

into question any particular piece of evidence, but provided a range of suggested documentation

that T. Rowe Price could submit in response.

       24.     Specifically, the RFE characterized Enterprise Risk Management as “generalized

field,” and stated the Plaintiff “indicate[d] that the minimum entry requirements for the proffered

position are a wide variety of disparate fields of study, as the offered position requires a

bachelor’s degree in Enterprise Risk Management.” (Id. at 5).

       25.     Following its assertion that Enterprise Risk Management spans a “wide variety of

disparate fields,” the RFE concluded that by virtue of the requirement alone, the position could

not qualify as a “specialty occupation” that requires a degree in a specific specialty. (Id.).

       26.     Plaintiff submitted its timely response on March 13, 2019, and, along with

substantial evidence documenting the “specialty occupation” nature of the position, attached a




                                                   -6-
                 Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 7 of 12



support letter from Rebecca Sudano, Global Mobility Specialist with T. Rowe Price. This letter

provided an even more detailed explanation of the beneficiary’s proposed day-to-day job duties

and the company’s minimum requirements for the role, and elaborated on the nexus between the

duties and their associated requirements by analyzing every relevant course on the beneficiary’s

transcript. (See Ex. 4, Employer Response Letter).

       27.        The company’s letter elaborated on the underlying skills required by the proffered

role and concludes:



       The attainment of a Bachelor’s degree or higher in Enterprise Risk Management, or a

       related field, is essential for the Senior Systems Security Analyst role, as it will equip the

       individual with the skills to observe a technology system (i.e. application, network

       device, database, etc.), determine how access should be implemented within that system,

       and develop both process and application code to implement that access model.

       Furthermore, the individual will be equipped with the ability to find vulnerabilities/

       technical defects in technology systems, perform a risk analysis of the impact of those

       vulnerabilities to the system, and implement either process or technical controls to

       remediate that risk. (Id. at 8).



       28.        In addition to the second support letter, Plaintiff submitted the following

documentation as evidence of the specialized nature of the role:



                 An article from the CPA Journal, an internationally recognized publication for

                  financial professionals, confirming the overlap of Enterprise Risk Management




                                                   -7-
                 Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 8 of 12



                  and Information Technology;

                 Examples of typical work product by a Senior Systems Security Analyst with the

                  Plaintiff;

                 Letter from William Agresti, researcher and consultant in IT and cybersecurity,

                  confirming that a degree in Enterprise Risk Management or related is common for

                  the occupation;

                 Letter from Ruxian Wang, Associate Professor at the Carey Business School, also

                  confirming that a degree in Enterprise Risk Management or related is common for

                  the occupation;

                 Legal memorandum clarifying the evidence presented and confirming that

                  Plaintiff established the position as a specialty occupation by a preponderance of

                  the evidence; and

                 Excerpts from the U.S. Department of Labor’s Occupational Outlook Handbook

                  and Excerpts from O*Net related to the Computer Systems Analyst occupation.



       29.        Dr. Agresti, security consultant and retired full professor from the Johns Hopkins

Carey Business School, states in his letter that the Enterprise Risk Management curriculum

“prepare[s] students to apply a combination of business analysis skills in security and risk

management,” and confirms that students who complete the beneficiary’s concentration

“typically accept offers for positions as Systems Security Analysts, Systems Architects, Business

Systems Analysts, Data Analysts, etc.”

       30.        Professor Wang reaches the same conclusion, and notes that “the advanced

quantitative skills on data analysis and database development will enable our students to quickly




                                                  -8-
              Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 9 of 12



respond and handle risk-related threats and uncertainties through real-time data analytics and

scenario planning.”

        31.       USCIS ultimately denied Plaintiff’s petition on December 17, 2018. Again

focusing entirely on Plaintiff’s stated minimum requirements for the role as described in the

initial support letter, the denial concludes that Plaintiff did not establish the eligibility of the

proffered position under any of the four “specialty occupation” factors enumerated by regulation

at 8 C.F.R. § 214.2(h)(4)(iii)(A).

        32.       Despite a detailed response from the Plaintiff supported by additional credible

documentation, the denial simply reiterates the same issue that it outlined in the RFE as its basis

for the denial:



        You indicated that the minimum entry requirements for the offered position are a

        wide variety of disparate fields of study, as the offered position requires a

        bachelor’s degree in Enterprise Risk Management or a related field. However,

        there must be a close correlation between the required ‘body of highly specialized

        knowledge’ and the position. A minimum entry requirement of a bachelor’s

        degree in disparate field of study, does not meet the requirement that the position

        requires a degree ‘in the specific specialty (or its equivalent)’ unless you establish

        how each field is directly related to the duties and responsibilities of the particular

        position. (Ex. 3 at 3).



        33.       Contrary to the Service’s characterization of the evidence on record, the job

description and additional evidence submitted by the Plaintiff in response to the Service’s RFE




                                                   -9-
             Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 10 of 12



included substantial documentation and legal analysis around the “specific specialty” issue,

including a review of the academic coursework and body of knowledge required by the

occupation. The denial does not acknowledge this evidence in any meaningful way. Instead, it

merely reiterates the template language contained in its prior RFE. On this point, the denial is

unsupported by substantial evidence in the record.

       34.     Furthermore, neither the INA nor implementing regulations supports the denial’s

characterization of the “specific specialty” described in Plaintiff’s petition as requiring a single

field of study or exclusive degree. This impermissibly narrow interpretation is contrary to law.

       35.     Similarly, the denial’s claim that the petition must be denied unless Plaintiff

establishes “how each field is directly related to the duties and responsibilities of the particular

position” is both unsupported by substantial evidence and contrary to law.

       36.     These conclusions contradict the denial’s prior assertion that USCIS examined the

totality of the evidence under the required “preponderance of the evidence” standard.

       37.     This denial leaves Mr. Xu at risk of losing his work authorization upon the

expiration of his nonimmigrant status.

       38.     Unless the Court vacates the denial of T. Rowe Price’s petition, the company will

likely lose the services of a valuable employee in the United States.

                                             Exhaustion

       39.     The December 17, 2018, denial by USCIS of T. Rowe Price’s petition constitutes

a final agency action under the APA, 5 U.S.C. § 704. Neither the INA nor DHS regulations at 8

C.F.R. § 103.3(a) require administrative appeal of the denial.

       40.     Under 5 U.S.C. §§ 702 and 704, T. Rowe Price has suffered a “legal wrong” and

has been “adversely affected or aggrieved” by agency action for which there is no adequate




                                                 -10-
              Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 11 of 12



remedy at law.

                                        CAUSE OF ACTION

                                              COUNT I

                    Administrative Procedure Act Violation (5 U.S.C. § 706)

        41.      Plaintiff incorporates the allegations set forth in the preceding paragraphs.

        42.      Defendants’ denial of the Plaintiff’s nonimmigrant petition constitutes final

agency action that is arbitrary, capricious, an abuse of discretion, and not in accordance with the

law.

        43.      No rational connection exists between the conclusions asserted by USCIS in its

denial and the facts in the record.

                                      REQUEST FOR RELIEF

The Plaintiff requests that this Court grant the following relief:

        1.       Declare the Defendants’ denial of T. Rowe Price’s H-1B petition is unlawful.

        2.       Vacate the denial and order Defendants to promptly approve the nonimmigrant

petition.

        3.       Award Plaintiff its costs in this action; and

        4.       Grant any other relief that this Court may deem proper.




                                                  -11-
          Case 1:19-cv-01417 Document 1 Filed 05/15/19 Page 12 of 12



Dated: May 15, 2019                     MORGAN, LEWIS & BOCKIUS LLP



                                        By:/s/ Eleanor Pelta
                                            Eleanor Pelta (DC Bar No. 418076)
                                            eleanor.pelta@morganlewis.com
                                            Daniel D. Schaeffer (DC Bar No.
                                            888208991)
                                            daniel.schaeffer@morganlewis.com

                                        1111 Pennsylvania Avenue, NW
                                        Washington, DC 20004
                                        Telephone:     +1.202.739.3000
                                        Facsimile:     +1.202.739.3001

                                        Attorneys for Plaintiff




                                     -12-
